ORDER
PER CURIAM
The defendant, John Coleman, appeals the judgment and sentence entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of first-degree robbery, in violation of section 569.020 RSMo. (2000). The trial court sentenced the defendant as a persistent offender to 30 years of imprisonment. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).